Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 1 of 7 PageID #: 3895




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------x
  UNITED STATES OF AMERICA,


                        v.                                   17 Cr. 434 (ARR)


  ROSALIO MELENDEZ ROJAS,
               Defendant.

  ---------------------------------------------------x


                 SENTENCING SUBMISSION ON BEHALF
               ON BEHALF OF ROSALIO MELENDEZ ROJAS




                                                           Thomas F.X. Dunn
                                                           Attorney At Law
                                                           for Rosalio Melendez Rojas
                                                           Defendant
                                                           225 Broadway, Suite 1515
                                                           New York, N.Y. 10007
                                                           Tel: 212-941-9940
                                                           Fax: 212-693-0090
                                                           Thomasdunnlaw@aol.com
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 2 of 7 PageID #: 3896




                             THOMAS F. X. DUNN
                             ATTORNEY AT LAW
                               225 BROADWAY
                                  SUITE 1515
                          NEW YORK, NEW YORK 10007
                                    TEL: 212-941-9940
                                    FAX: 212-693-0090
                                 thomasdunnlaw@aol.com

  By ECF                                                              August 31. 2021

  Honorable Allyne R. Ross
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, N.Y. 11211

         Re: United States v. Rosalio Melendez Rojas,
               17 Cr. 434 (ARR)

  Dear Judge Ross:

          Rosalio Melendez Rojas is a 38 year old man damaged because of the absence of
  a positive male role model in his life and the environment and community where he grew
  up. Mr. Melendez grew up and lived in the small town Tenancingo in the state of
  Tlaxcala in Mexico. Mr. Melendez was doomed from birth. For over 50 years Tenacingo
  has been the center of the sex trade in Mexico. There are few ways to make a legitimate
  income in Tenancingo. Pimping and trafficking in prostitution is the only the way to gain
  a firm economic footing. Mr. Melendez viewed this as a child. His father was not a
  positive role model, in fact his father and other male role models failed to serve as
  positive role models. Mr. Melendez learned that a person could succeed financially by
  taking part in a trade that was common in the town.

       During the most important years of Mr. Melendez’ development his family
  members engaged in prostitution. This influenced Mr. Melendez’ upbringing.

          Mr. Melendez offers the failure of his father to be a role model, his mental and
  emotional history, his residence in a crime ridden area of the Mexico including
  witnessing crimes of violence and narcotics sales for your Honor to consider. These
  mitigating factors and other factors addressed below are presented for your Honor’s
  consideration.

         Please accept this letter on behalf of Rosalio Melendez Rojas concerning his
  sentence.

                                               1
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 3 of 7 PageID #: 3897




  Honorable Allyne R. Ross
  August 31, 2021
  Page 2

  Childhood

         Although Mr. Melendez’ father was present in his life, he abandoned his
  responsibility to be a positive role model.

         One work set forth:

         Collectively, our findings indicate that role models can help adolescents
         overcome the risk they face by being exposed to negative nonparental
         adult behavior. Although role models played different roles for different
         adolescent psychosocial outcomes, overall, the results support resilience
         theory. Having someone to look up to appears to be an asset for adolescents,
         but this asset may not be universally applicable to all adolescent outcomes.
         Our findings are consistent with the notion that adults may be vital resources
          to help protect youth from the noxious effects of risk they face. (Fergus &
         Zimmerman, 2005)
         (http://www. Ncbi.nlm.nih.gov/pmc/articles/PMC2752426)

         The failures of his father and the example that his father and other members of the
  town exhibited pushed Mr. Melendez into the prostitution trade. The father’s failures
  amounted to child abuse.

         The National Institute of Justice states the following about childhood abuse:

         Being abused or neglected as a child increases the likelihood of arrest as a
         juvenile by 59 percent, as an adult by 28 percent, and for a violent crime
         by 30 percent according to one study that looked at more than 1,500 cases
         over time (the researchers matched 900 cases of substantiated child abuse
         with more than 650 cases of children who had not been abused).
         (http://www.nij.gov/topics/crime/child abuse/impact-on-arrest-victimization.htm

  Crime in Mr. Melendez’ town and its impact on him

          Mr. Melendez grew up and lived in a neighborhood in Tennancingo where
  prostitution, violence and drug distribution were a common occurrence. Mr. Melendez
  faced stress and tension each day that he traveled between his home and school. Mr.
  Melendez’ neighborhood was overrun with drugs and violence. As is common in
  communities with high rates of drug sales and prostitution violence was a regular
  experience throughout his life, both as an observer and a victim.
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 4 of 7 PageID #: 3898




  Honorable Allyne R. Ross
  August 31, 2021
  Page 3

         Children exposed to various forms of violence such as physical abuse, community
  violence and parental neglect interfere with the healthy development of children such as
  Mr. Melendez.

         The report sets forth:

           Exposure of children to crimes like prostitution is a uniquely traumatic experience
  that has the potential to profoundly derail the child’s security, health, happiness, and
  ability to grow and learn – with effects lasting well into adulthood. Even after witnessing
  crime or living in a town like Tenancingo, children suffer from severe problems with
  anxiety, depression, anger, grief and posttraumatic stress that can mar their relationships
  and family life and limit the success in school or work, not only in childhood but
  throughout their adult lives. Without services or treatment, even children who appear
  resilient and seem to recover from exposure to this type of environment still bear
  emotional scars that may lead them to experience these same health and psychological
  problems years or decades later.

          There is a connection between children exposed to various forms of crime such as
  prostitution and parental neglect that interfere with the healthy development of children
  such as Mr. Melendez.

          Mr. Melendez experienced a number of risk factors during his childhood and
  young adulthood in Tenancingo. Overtime, these experiences had a negative influence on
  his emotional development. These also opened the door for him to be at risk of criminal
  activity. No excuse exists for Mr. Melendez’ illegal activities, but these do put his life
  and decisions making into a particular context that it is requested that your Honor
  consider at sentencing.

  Inhumane Conditions in MDC

         Mr. Melendez suffered through inhumane conditions at the MDC. From January
  27, 2019 through February 3, 2019 a humanitarian crisis existed at the MDC. During that
  week Mr. Melendez and other inmates suffered through frigid temperatures without heat
  and other necessities including adequate safety, food, warmth, exercise, hygiene and
  medical care.

          Problems with the heat and electrical systems were constant during January. The
  general failings of the MDC infrastructure has been widespread for years and continue to
  this day. During the week without heat and electricity, while sitting in the cell in the dark,
  Mr. Melendez often sat shivering in his bed, under his blanket without heat.
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 5 of 7 PageID #: 3899




  Honorable Allyne R. Ross
  August 31, 2021
  Page 4

        Other conditions that he faced included no hot showers and hot water, cells with
  malfunctioning toilets and no access to regular or hot food.

         The New York Times in an article on February 9, 2019 set forth:

         The blackout crisis was the latest episode in a long history of
         neglect and brutality at the jail, one that has been documented in
         previous Justice Department reports. Investigators over the years
         have issued findings that suggest the jail is among the worst in the
         federal system, determining at different times that prisoners have
         been beaten, raped or held in inhumane conditions. “It is my
         opinion,” a former warden at the jail, Cameron Lindsay, said in
         an interview, that over the last decade, “the MDC was one of the
         most troubled, if not the most troubled facility in the Bureau of
         Prisons.”

         Mr. Melendez has been at the MDC since October 18, 2018, which is more than
  22 months. It is requested that your Honor consider the conditions throughout his
  incarceration at the MDC that Mr. Melendez in arriving at a fair and reasonable sentence.

  Covid Pandemic

          Since his trial concluded on March 12, 2020, Mr. Melendez has experienced the
  stress that he and other inmates faced and continue to face during the continuing Covid
  pandemic. Conditions at the MDC served as a petri dish for the coronavirus. MDC
  officials failed to handle the pandemic in the way it should have been handled. Medical
  treatment at times was non-existent and often ignored the medical need of inmates.

  Reasonable Sentence

          Mr. Melendez requests a sentence of 15 years based on the 18 U.S.C. 3553(a)
  factors presented to your Honor, which it is submitted is fair and reasonable. A sentence
  in excess of 15 years will deny Mr. Melendez hope. In United States v. Carvajal, 2005 U.
  S. Dist. LEXIS 3076 (S.D.N.Y.2005) The Honorable Alvin K. Hellerstein wrote:

         Rehabilitation is a goal of punishment. (18 U.S.C. section 3553(a)(2)(D).)
         That goal cannot be served if a defendant can look forward to nothing
         beyond imprisonment. Hope is the necessary condition of mankind,
         we all are created in the image of God. A judge should be hesitant before
         sentencing so severely that he/she destroys all hope and takes away all
         possibility of a useful life. Punishment should not be more severe than
         necessary to satisfy the goals of punishment.
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 6 of 7 PageID #: 3900




  Honorable Allyne R. Ross
  August 31, 2021
  Page 5

         The advisory guidelines indicate that a guideline sentence would provide a
  deterrent effect so in excess of what is required as to constitute a mitigating circumstance
  present to a degree not adequately considered by the Sentencing Commission.

  Incarceration in Mexico

          The PSR (par. 89) reflects that Mexican authorities arrested Mr. Melendez in
  February, 2018. He remained in Mexican custody for 10 months before his extradition to
  the United States. Whatever sentence your Honor intends to issue it is requested that Mr.
  Melendez receive credit for those 10 months. It will not be credited by the Bureau of
  Prisons, thus you Honor must reduce his sentence by 10 months for him to receive credit
  for the time spent in a Mexican jail on this matter.


  Substance Use and Abuse History

          Mr. Melendez during a presentence interview admitted to using cocaine for a
  short period but advised in 2011 and 2012 that he had a serious alcohol problem. The
  MDC offers no drug program.

  Rosalio Melendez Rojas Faced Numerous Obstacles as aYouth and an Adult

          Rosalio Melendez faced numerous obstacles to overcome to survive the
  circumstances he found himself. The fact is this young man did suffer from the lack of
  positive father figure, which among other factors impacted upon his growth as a person.
  His living in a crime ridden community and his poor self-image were difficult
  circumstances to overcome. The fact that he lived in Tenancingo a town in which its
  economic structure is based upon prostitution gave little hope or alternatives to succeed.


                                       CONCLUSION

          Based upon Mr. Melendez’ childhood devoid of a positive father figure, which led
  to a poor self-image, the abuse he suffered emotionally through neglect, his emotional
  and mental health issues, his lack of education and other factors presented to your Honor
  he requests that the Court consider those factors in the determination of his sentence.

                                                               Respectfully yours,
                                                                     /s/
                                                               Thomas F. X. Dunn

  cc: Erin Argo, Esq.
      Assistant U.S. Attorney
Case 1:17-cr-00434-ARR Document 282 Filed 08/31/21 Page 7 of 7 PageID #: 3901




     (by ECF)
